IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA FEB 2 1 2020

BILLINGS DIVISION . Clerk, US District Court
, District Of Montana
Billings
UNITED STATES OF AMERICA,
CR 18-47-BLG-SPW
Plaintiff,
VS. ORDER DENYING MOTION
FOR NEW TRIAL
SCOTT ALLEN WORTMAN
Defendant.

 

 

After a two-day trial, a jury convicted Defendant Scott Allen Wortman of

possession of a firearm in furtherance of a drug trafficking crime. (Docs. 57-58,

60.) Wortman has filed a motion for a new trial. (Doc. 80.) For the following

reasons, the Court denies the motion.

I. Background

A superseding indictment charged Wortman with Count I: Conspiracy to

Possess with Intent to Distribute and to Distribute Heroin, Count II: Possession with

Intent to Distribute Heroin, Count III: Possession with Intent to Distribute

Methamphetamine, and Count IV: Possession of a Firearm in Furtherance of a Drug

Trafficking Crime. (Doc. 29.) Immediately before trial, Wortman pleaded guilty to

Counts 1, 2, and3. (Doc. 55.) He proceeded to trial solely on Count 4. (/d.)
The Government relied on testimony from two witnesses: Detective Patrick
Korb and Vania Soriach, a confidential informant. (Doc. 84.) Soriach provided
information to the Government about Wortman in exchange for dismissing charges
related to her possession of heroin—a fact the Government disclosed to Wortman in
advance of trial. (Doc. 90 at 2.)

Detective Korb testified that he began investigating Wortman in early 2018.
(Doc. 84, Tr. at 17.) After Soriach completed two successful controlled buys from
Wortman, Detective Korb obtained a search warrant for Wortman’s residence. (Id.
at 18-19.) Officers seized drug paraphernalia, a .40 caliber pistol on Wortman’s
nightstand, and a .45 caliber pistol on Wortman’s stove. (/d. at 19.) Officers also
found $1,600 in cash on Wortman’s person and $4,000 in cash in his Ford Mustang.
(Id. at 20-21.)

Detective Korb testified that Wortman agreed to speak with him and was very
forthcoming: he offered to assist with controlled buys in Denver and allowed law
enforcement to search his cell phone. (/d. at 21-22.) However, after officers
obtained a search warrant for Wortman’s Facebook messages, they discovered he
had reneged on his agreement. He informed his dealer in Denver, “Hey, cops came.
They took my guns, they took my money. They know where you live. I would move
apartments.” (Id. at 24.) He also expressed interest in continuing to deal drugs and

said, “I’m coming down with cars and guns to sell.” (/d.) Based on his training and
experience, Detective Korb interpreted this to mean Wortman was trading cars and
guns for drugs. (Id.)

Detective Korb obtained a warrant for Wortman’s arrest. (/d. at 24.) He
received information that Wortman was staying at a hotel in Billings and proceeded
there. Detective Korb found Wortman, arrested him as he was getting into his
pickup, and discovered a loaded Ruger .38 pistol in Wortman’s pocket during a
pat-down search. (ld. at 25-28.) Detective Korb also found ten ounces of
methamphetamine and drug paraphernalia in Wortman’s pickup. (Jd. at 29-31.)
Finally, Detective Korb testified drug dealers would often carry weapons for
protection. (/d. at 32.)

Vania Soriach testified she agreed to become a confidential informant after
she was pulled over and police discovered heroin in her car. (/d. at 54.) She told
officers her primary supplier was Wortman. (/d.) Soriach testified that she
purchased heroin from Wortman numerous times. She also knew Wortman carried
a handgun with him for protection. On one occasion, he showed it to her and told
her he had it to protect himself. Ud. at 55-56, 63-64.) Soriach did not see Wortman
carrying a pistol during either of the two controlled buys, however. (/d. at 57-58.)
Soriach also testified her heavy heroin use negated her ability to recall events. (/d.
at 63-65.)

Ultimately, the jury found Wortman guilty on Count 4. (Doc. 60.)
After trial, the Government disclosed two pieces of information about Soriach
that Wortman did not know before trial. First, Soriach had previously acted as a
confidential informant in 2016 in a separate case in exchange for avoiding charges
related to heroin possession. Second, Soriach acted again as a confidential informant
in a separate case after Wortman’s:arrest in March 2018. (Doc. 90 at 3.) The
Government affirms both matters were unrelated to Wortman’s case. (Doc. 90 at 4.)
When the Government disclosed this information, Wortman moved for a new trial,
arguing the Government violated its constitutional duty to disclose exculpatory and
impeachment material. (Docs. 80, 81 at 7-8); see Brady v. Maryland, 373 U.S. 83,
87 (1963); Giglio v. United States, 405 U.S. 150, 154 (1972).

Il. Legal Standard

The Court may grant a defendant’s motion for a new trial and vacate any
judgment “if the interest of justice so requires.” Fed. R. Crim. P. 33(a). Whether to
grant or deny a new trial “is within the sound discretion of the district court.” United
States v. Steel, 759 F.2d 706, 713 (9th Cir. 1985). However, “A motion for a new
trial is not viewed with favor and should be granted with great caution.” United
States v. Miller, 987 F.2d 1462, 1466 (10th Cir. 1993).

Under Brady, the Government has a constitutional duty to disclose material
exculpatory evidence. Brady, 373 U.S. at 87. Nondisclosure of evidence affecting

the credibility of a witness whose testimony “may well be determinative of guilt or

4
innocence” falls under Brady. Giglio, 405 U.S. at 154. Nevertheless, a new trial is
not required “whenever a combing of the prosecutors’ files after the trial has
disclosed evidence possibly useful to the defense but not likely to have changed the
verdict....” Jd. (internal quotations omitted). The Government violates its
constitutional duty to disclose material exculpatory evidence where: “(1) the
evidence in question is favorable to the accused in that it is exculpatory or
impeachment evidence, (2) the government willfully or inadvertently suppresses this
evidence, and (3) prejudice ensues from the suppression (i.e., the evidence is
material).” Jones v. Ryan, 691 F.3d 1093, 1102 (9th Cir. 2012) (internal quotations
omitted).

To satisfy the third prong, the evidence must be material, meaning “there is a
reasonable probability that, had the evidence been disclosed to the defense, the result
of the proceeding would have been different.” United States v. Bagley, 473 US.
667, 682 (1985). “A ‘reasonable probability’ is a probability sufficient to undermine
confidence in the outcome” of the trial. Id. The defendant bears the burden of
establishing that the evidence is material. Kyles v. Whitley, 514 U.S. 419, 434 (1995)
(citing Bagley, 473 U.S. at 678). Regarding evidence impacting a witness’s
credibility, the Court asks (1) “whether ... there was a reasonable probability that
the new evidence would have changed the way in which the jurors viewed [the

Wwitness’s] testimony,” and (2) “whether . . . there was a reasonable probability that
this change would have resulted in a different verdict.” Gonzalez v. Wong, 667 F.3d
965, 982 (9th Cir. 2011).
III. Discussion

The first two Brady prongs—that the evidence is favorable to Wortman and
that it has been suppressed by the Government—have been met. Evidence of
Soriach’s history of cooperation both before and after Wortman’s prosecution would
have weighed on the credibility of her testimony. Even though the jury already knew
the Government had paid Soriach to set up controlled buys with Wortman, evidence
that she had cooperated with the Government in different cases on different —
occasions was impeachment evidence favorable to the defense. Soriach’s history
was not disclosed to the defense. The only question is whether it was material.

The Court concludes it was not. The jury already understood Soriach had
cooperated with the Government in Wortman’s case. It already knew she had
charges involving heroin possession dropped in exchange for her cooperation. The
potential issue with her credibility—that she may lie in exchange for the benefit of
the dismissed charges—was already known. The other cases she was a confidential
informant in did not involve Wortman. The fact that Soriach cooperated in
Wortman’s case weighed far more on her credibility than the fact that she cooperated

- In separate, unrelated cases. There is not a reasonable probability that the new
evidence of Soriach’s history as a confidential informant would have changed the
way the jurors viewed her testimony.

As such, there is not a reasonable probability that the new evidence would
have resulted in a different verdict. Wortman has failed to show the suppressed
evidence was material. A new trial is unwarranted. Accordingly,

IT IS HEREBY ORDERED that Defendant’s Motion for New Trial (Doc.
80) is DENIED. The Clerk of Court shall notify counsel of this Order.

fa
DATED this of day of February, 2020.

Letnre tt td itie.

SUSAN P. WATTERS
United States District Judge

 
